Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 12/24/2019 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claim 23 “a first ramp”
Claim 24 “a second ramp”
Claim 30 “a first ramp and a second ramp” in line 6 of fifth paragraph
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
The disclosure is objected to because the specification is silent about the limitations “a first ramp” and “a second ramp”. Appropriate correction is required.
The disclosure is objected to because the specification is silent about claims 25 and 33 limitations “the multiplier link (170) is configured to translate movement of the latch link (172) by a first distance to movement of the latch bar (168) a second distance greater than the first distance.” Appropriate correction is required. 

Claim Objections
Claims 23, 24, and 30 are objected to because the limitations “a first ramp” and “a second ramp” are not disclosed in the specification. Appropriate correction is required.
Claims 25 and 33 are objected to because the limitations “the multiplier link (170) is configured to translate movement of the latch link (172) by a first distance to 
	Claim 26 recites “the cam” in the second paragraph. It is suggested amending the limitation to read as “the first cam”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 25 and 33 recite “the multiplier link (170) is configured to translate movement of the latch link (172) by a first distance to movement of the latch bar (168) a second distance greater than the first distance.” It is unclear how the second distance greater than the first distance. Appropriate correction is required. 

Claims 25 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:  Claims 25 and 33 recite “the multiplier link (170) is configured to movement of the latch link (172) by a first distance to movement of the latch bar (168) a second distance greater than the first distance.”  Latch link (172) has an upper segment 248 and a lower segment 250 connected by a rear segment 252. The end wall 254 of the lower segment 250 is at a greater distance from the rear segment 252 than a corresponding upper end wall 256 of the upper segment 248. Rotation of cam (176) displaces latch link (172) linearly, which in turn pushes lower section (258) of multiplier link (172), which pivots about an axis. Multiplier link (170) has lower section (258) and upper section (256) having different lengths measured from the axis of rotation of the multiplier link (172). When latch link (172) linearly displaces the lower section (258) by a distance (say X), the upper section (256) linearly displaces by a distance (say Y), where the displacements (X and Y) of the lower section (258) and upper section (256) are different because of the respective linear lengths of the lower section (258) and upper section (256) from the axis of rotation of the multiplier link (170), and the difference in distance between the end walls (254 and 256) of the upper (248) and lower (250) segments from the rear segment (252) of the latch link (172). The difference in distance between the end walls (254 and 256) of the upper (248) and lower (250) segments from the rear segment (252) of the latch link (172) facilitates the movement of upper section (256) in the direction of the cam (176) without any obstruction. 
The omitted essential elements are the linear lengths of the lower section (258) and upper section (256) from the axis of rotation of the multiplier link (170), and the linear distances of the end walls (254 and 248) from the rear segment 252. Without the .       

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.10,513,872. Although the claims at issue are not identical, they are not patentably distinct from each other because
	the current subject matter is directed to a latchbolt assembly with first and second housing, latchbolt, a plunger, a dead latch link, a latch link, a multiplier link, and first and second cams, and
	the issued patent is directed to a latch assembly with inner and outer housing, latch bolt, a plunger, a dead latch link, a latch link, a multiplier link, and first and second cams.  
	A continuation application will have claims directed to different aspects of what is set forth in the original specification. Obvious variants are not patentable. 


Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/NATHAN CUMAR/Primary Examiner, Art Unit 3675